PER CURIAM.
Rex Brown brought this suit against United Postal Service, Inc. (UPS), alleging violations of 29 U.S.C. § 621 et seq. (the Age Discrimination in Employment Act), 42 U.S.C. § 12101 et seq. (the Americans with Disabilities Act), 42 U.S.C. § 2000e et seq. (Title VII of the Civil Rights Act of 1964), and the Tennessee Human Rights Act (Tenn.Code Ann. § 4 — 21-101).
The district court treated UPS’s motion to dismiss as a motion for summary judgment and granted the motion. On appeal, Brown argues that the district court erred in finding that he had not established a triable issue of fact with respect to any of his claims.
Oral argument, the parties’ briefs, and our study of both the appellate record and the applicable law, all convince this court of the correctness of the district court’s decision. We thus affirm the judgment of the district court for the reasons set forth in its opinion entered on May 9, 2002.